Citation Nr: 0822564	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post right shoulder surgery times four 
with degenerative changes, for the period from January 1, 
2004 to February 6, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post right shoulder surgery times four with 
degenerative changes, for the period on and after February 7, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1983 to 
December 2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
September 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that, for the period 
from January 1, 2004 to February 6, 2008, the veteran's right 
shoulder disability was manifested by pain, crepitus, 
weakness, and limitation of motion to 170 degrees of forward 
flexion and 170 degrees of abduction.

2.  The medical evidence of record shows that, for the period 
on and after February 7, 2008, the veteran's right shoulder 
disability was manifested by pain, deformity, giving way, 
instability, stiffness, weakness, dislocation, locking, and 
limitation of motion to 70 degrees of forward flexion and 80 
degrees of abduction.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post right shoulder surgery times four 
with degenerative changes, for the period from January 1, 
2004 to February 6, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for status post right shoulder surgery times four with 
degenerative changes, for the period on and after February 7, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in December 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in September 2007 and January 2008, 
after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a June 2005 
statement of the case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's right shoulder claims, 
because the appeal of this issue is based on the assignment 
of an initial evaluation following an initial award of 
service connection for status post right shoulder surgery 
times four with degenerative changes.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.


Service connection for status post right shoulder surgery 
times four with degenerative changes to include tender 
surgical scar was granted by a January 2004 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Codes 5203-5010, effective January 1, 2004.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that impairment of the clavicle or scapula, under 
Diagnostic Code 5203, was the service-connected disorder, and 
traumatic arthritis, under Diagnostic Code 5010, was a 
residual condition.

Subsequently, a June 2005 rating decision separated out the 
veteran's surgical scar from the rating and recharacterized 
the right shoulder disability as post right shoulder surgery 
times four with degenerative changes.  Finally, an April 2008 
rating decision increased the evaluation to 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5203-5010, effective 
February 7, 2008.

In a September 2003 pre-discharge VA medical examination 
report, the veteran complained of a right shoulder injury and 
arthritis.  He reported his symptoms as constant pain at a 
level of 3 to 4 on a scale from 1 to 10 which increased with 
twisting motions, lifting over 20 pounds, and movement above 
shoulder height.  The veteran reported a limited range of 
motion due to pain and weakness.  The report stated that x-
rays were positive for arthritis.  On physical examination, 
the veteran's right shoulder range of motion was forward 
flexion to 180 degrees, hyperextension to 50 degrees, 
abduction to 170 degrees, adduction to 50 degrees, external 
rotation to 100 degrees, and internal rotation to 110 
degrees.  There was right arm pain on motion and the 
veteran's right acromioclavicular joint was tender to 
palpation.  The veteran had right shoulder crepitus and right 
arm weakness.  The diagnosis was right shoulder degenerative 
changes by x-ray, status post four shoulder surgeries.

In a May 2005 VA medical examination report, the veteran 
complained of constant pain at a level of 3 to 4 on a scale 
from 1 to 10 which increased with twisting motions, lifting 
over 20 pounds, and movement above shoulder height.  He 
reported a limited range of motion due to pain and weakness.  
The report stated that the veteran's x-rays showed 
proliferative degenerative changes at the acromioclavicular 
joint.  On physical examination, the veteran's right shoulder 
range of motion was forward flexion to 170 degrees with pain, 
abduction to 175 degrees, internal rotation to 85 degrees, 
and external rotation 70 degrees.  The veteran's strength was 
5 out of 5.  The diagnosis was degenerative joint disease, 
proliferative, at the acromioclavicular joint status post 
four surgical interventions with decreased range of motion, 
pain with mild weakness without fatigability.

In a January 2008 VA joints examination report, the veteran 
complained of "deep seated pain" in the right shoulder 
which had increased in severity.  The veteran was right 
handed and reported no constitutional symptoms or 
incapacitating episodes of arthritis.  The report stated that 
the veteran's right shoulder had deformity, giving way, 
instability, pain at a level of 4 on a scale from 1 to 10, 
stiffness, and weakness.  The veteran reported dislocation or 
subluxation 1 to 3 times per month and locking several times 
per year, but less than once per month.  There was no 
effusion, but the veteran reported severe flare-ups every 3 
to 4 months.  He stated that flare-ups lasted 1 to 2 days and 
caused him to stop using his right shoulder.

On physical examination, the veteran's right shoulder range 
of motion was forward flexion to 70 degrees with pain at 70 
degrees, abduction to 80 degrees with pain at 80 degrees, 
internal rotation to 40 degrees with pain at 40 degrees, and 
external rotation 45 degrees with pain at 45 degrees.  There 
was no additional limitation of motion on repetitive use due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no loss of a bone or part of a 
bone, inflammatory arthritis, or ankylosis.  On x-ray 
examination, there were moderate osteoarthritic changes in 
the right shoulder involving he right acromioclavicular and 
glenohumeral joints with narrowing of the joint spaces.  The 
diagnosis was right shoulder osteoarthritis.  The examiner 
stated that the disability had significant effects on the 
veteran's occupation and stated that the veteran had to 
change his profession as a result.  The disability prevented 
sports, had severe effects on exercise and recreation, and 
had moderate effects on chores, shopping, traveling, bathing, 
dressing, and grooming.  The report stated that there was 
evidence of slight neurological impairment in the form of 
decreased strength of the right upper extremity.  The 
veteran's strength was stated as 4 out of 5 and he had normal 
sensation on all tests.

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion.  However, when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the shoulder is considered to be a major 
joint.  38 C.F.R. § 4.45 (2007).

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his right shoulder 
is considered his major or dominant extremity.  See 38 C.F.R. 
§ 4.69.  Under Diagnostic Code 5201, limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
evaluation, limitation of motion of the major arm midway 
between the side and shoulder level warrants a 30 percent 
evaluation, and limitation of motion of the major arm to 25 
degrees from the side warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of 
motion of a shoulder is from 0 degrees to 180 degrees on 
forward flexion and abduction, with shoulder level existing 
at 90 degrees, and from 0 degrees to 90 degrees on external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2007).

The medical evidence of record shows that, for the period 
from January 1, 2004 to February 6, 2008, the veteran's right 
shoulder disability was manifested by pain, crepitus, 
weakness, and limitation of motion to 170 degrees of forward 
flexion and 170 degrees of abduction.  The medical evidence 
of record does not show that the veteran's right arm was ever 
limited in motion to shoulder level during this period of 
time.  Accordingly, an initial evaluation in excess of 10 
percent is not warranted for the veteran's right shoulder 
disability under Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

In addition, the medical evidence of record does not show 
that that the veteran had an impairment of the humerus for 
the period from January 1, 2004 to February 6, 2008.  As 
such, an initial evaluation in excess of 10 percent is not 
warranted for the veteran's right shoulder disability under 
Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  Finally, there is no medical evidence of record that 
the veteran's right shoulder disability has ever been 
manifested by ankylosis or nonunion or dislocation of the 
clavicle or scapula.  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted for the veteran's right 
shoulder disability under Diagnostic Codes 5200 and 5203.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.

For the period from January 1, 2004 to February 6, 2008, the 
medical evidence of record shows that the veteran had pain on 
motion.  However, the September 2003 pre-discharge VA medical 
examination report and the May 2005 VA medical examination 
reports both found that the veteran had nearly a full range 
of motion on flexion and abduction in the right shoulder.  
While pain was not taken into account in these measurements, 
the pain would have had to have decreased the veteran's range 
of motion by nearly half to cause a limitation of motion of 
the arm at shoulder level.  In this regard, the January 2008 
VA joints examination report is instructive, as it indicates 
that the veteran's pain was only at the end of the range of 
motion and did not further limit the veteran's right shoulder 
motion much, if at all, beyond the point at which it began.  
Accordingly, the preponderance of the evidence does not show 
that the veteran's right shoulder was additionally limited in 
motion to shoulder level by pain for the period from 
January 1, 2004 to February 6, 2008.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's right shoulder disability for the 
period from January 1, 2004 to February 6, 2008.

The medical evidence of record shows that, for the period on 
and after February 7, 2008, the veteran's right shoulder 
disability was manifested by pain, deformity, giving way, 
instability, stiffness, weakness, dislocation, locking, and 
limitation of motion to 70 degrees of forward flexion and 80 
degrees of abduction.  While these limitations are slightly 
below shoulder level, they are more closely analogous with 
limitation at shoulder level, which is at 90 degrees, than 
they are with midway between the side and shoulder level, 
which is at 45 degrees.  Accordingly, an evaluation in excess 
of 20 percent is not warranted for the veteran's right 
shoulder disability for the period on and after February 7, 
2008 under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Pain on motion was specifically taken into account by the 
January 2008 VA joints examination report, on which the above 
manifestations are based.  That report also specifically 
stated that the veteran did not experience additional 
limitation of motion on repetitive use.  Accordingly, the 
medical evidence of record does not show that the veteran 
experienced right shoulder pain which caused additional 
limitation of motion beyond that contemplated by the 
evaluation assigned for the period on and after February 7, 
2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206.

In addition, while a deformity was noted in the January 2008 
VA joints examination report, there is no evidence that the 
veteran had a marked deformity of the humerus for the period 
on and after February 7, 2008.  The January 2008 VA joints 
examination report also noted that the veteran experienced 
frequent shoulder dislocations.  However, there is no 
evidence that the veteran's disability has ever resulted in 
the guarding of all arm movements.  As such, an evaluation in 
excess of 20 percent is not warranted for the veteran's right 
shoulder disability under Diagnostic Code 5202.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board has considered rating the veteran's service-
connected right shoulder disability under all appropriate 
diagnostic codes for the period on and after February 7, 
2008.  However, the medical evidence of record does not 
demonstrate that the veteran has favorable or unfavorable 
ankylosis, fibrous union of the humerus, nonunion of the 
humerus, or loss of the head of the humerus.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202.  Accordingly, a rating 
in excess of 20 percent is not warranted for the veteran's 
right shoulder disability under these diagnostic codes for 
the period on and after February 7, 2008.

Additionally, while the January 2008 VA joints examination 
report stated that there was evidence of neurological 
impairment, it was described as "slight" and the only 
manifestation given was decreased strength, which was rated 
as 4 out of 5.  This slight weakness has already been taken 
into account in the veteran's rating based on limitation of 
motion.  As such, awarding a separate evaluation for the 
veteran's current right shoulder weakness would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The report 
also specifically stated that the veteran did not have any 
sensory abnormalities.  The minimum requirements for 
compensation for a neurological disorder require incomplete 
paralysis of a nerve, which is typically manifested by 
sensory impairment.  See 38 C.F.R. § 4.124a (2007).  As the 
medical evidence of record does not show that the veteran has 
incomplete paralysis of a nerve, or indeed any sensory 
impairment at all, a compensable evaluation would not be 
warranted on a neurological basis.  See 38 C.F.R. § 4.31 
(2007).  As such, a separate evaluation for the veteran's 
current right shoulder neurological impairment is not for 
assignment.

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluations reflect, at 
most, the degree of impairment shown for the periods on 
appeal, there is no basis for further staged ratings with 
respect to these claims.

The Board has also reviewed the record for both periods on 
appeal with consideration of 38 C.F.R. § 3.321(b) (2007).  
Although the evidence indicates that the veteran had to 
change professions due to his service-connected right 
shoulder disorder, marked interference with the new 
profession has not been shown to be due to the veteran's 
right shoulder disability and there is no indication in the 
record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected right 
shoulder disability, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's right shoulder 
disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
higher evaluations than currently assigned, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49; see also 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An initial evaluation in excess of 10 percent for status post 
right shoulder surgery times four with degenerative changes, 
for the period from January 1, 2004 to February 6, 2008, is 
denied.

An evaluation in excess of 20 percent for status post right 
shoulder surgery times four with degenerative changes, for 
the period on and after February 7, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


